Citation Nr: 1227145	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus, and if so, whether service connection if warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel




INTRODUCTION

The Veteran had active service from April 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The claim for service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus.  The Veteran was notified of this decision and of his appellate rights by letter dated January 18, 2006.  A notice of disagreement was not received within the subsequent one-year period. 

2.  The evidence submitted since the January 2006 rating decision pertinent to the claim for service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied the Veteran's claim for service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2011). 

2.  New and material evidence has been received since the January 2006 rating decision pertinent to the claim for service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As service connection is being granted for a respiratory disorder, any defect in the notice or assistance given to the Veteran was harmless.  With regard to the issue of whether new and material evidence has  been received to reopen the claim of service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The Veteran seeks to establish service connection for peripheral neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus.  See January 2008 informal claim.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that the June 2006 rating decision denied service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus, and that the Veteran did not file a timely notice of disagreement as to that decision.  Accordingly, it became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus may only be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   

The Veteran filed a claim to reopen in January 2008, and this appeal ensues from the June 2008 rating decision issued by the RO in Cleveland, Ohio, which declined to reopen a claim for service connection for peripheral neuropathy of the lower extremities on the basis that no new and material evidence had been submitted.

Evidence is new if it has not been previously submitted to agency decision-makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this regard, the Board notes that, in a recent case, the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence  sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Since the prior final decision in January 2006, evidence has been added to the claims file.  The additional evidence of record consists of the Veteran's post-service VA treatment records dated from June 2004 to February 2009; duplicate private treatment records from Lakewood Hospital; a February 2012 VA examination pertaining to the heart; and a January 2008 statement from the Veteran's wife, attesting to the Veteran's decreased level of activity due to symptoms of the legs and feet within the past two years.  

The prior final rating decision denied the claim for lack of a current disability.  The record now includes new lay evidence, in the form of the January 2008 statement from the Veteran's wife, with her observations of the symptomatology of the legs and the feet that the Veteran experiences, such as cramping, numbness, and shooting pain, that has caused a decrease in the Veteran's activity level over the past two years.  This January 2008 statement from the Veteran's wife was not previously of record and is thus considered new.  It is also considered material, as it suggests that the Veteran may have peripheral neuropathy of the lower extremities as secondary to his service-connected diabetes mellitus, and therefore, it raises a reasonable possibility of substantiating the claim.  

Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material evidence suggesting current peripheral neuropathy.  Therefore, the claim of service connection for peripheral neuropathy of the lower extremities as secondary to his service-connected diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim of service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus is granted.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In this case, the Veteran is claiming service connection for peripheral neuropathy of the lower extremities on a secondary basis.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) and 38 C.F.R. § 3.310(b). 

The Veteran has not been afforded a VA examination to determine whether the he has a diagnosis of peripheral neuropathy of the lower extremities, and if so, whether peripheral neuropathy of the lower extremities is proximately due to, the result of, or permanently aggravated by his service-connected diabetes mellitus.  As such, a medical opinion should be obtained.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Wade Park and Brecksville VA treatment facilities, dated from February 2009 forward. 

2.  Thereafter, schedule the Veteran for a VA examination.  The claims file must be reviewed by the examiner.  Any indicated tests should be accomplished.

The examiner should determine whether the Veteran has peripheral neuropathy of the lower extremities.

If the Veteran has a current diagnosis of peripheral neuropathy of the lower extremities, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50% probability or greater) that the peripheral neuropathy of the lower extremities is either (a) proximately due to, the result of, or (b) permanently aggravated by his service-connected diabetes mellitus.  

If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's peripheral neuropathy of the lower extremities found present prior to aggravation; (2) The increased manifestations that, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus based on medical considerations. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


